DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on October 6, 2021 is acknowledged.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (U.S. Patent Application Publication No. 2014/0101816 A1) in view of Thomas et al. (U.S. Patent Application Publication No. 2006/0135024 A1).
Regarding claim 1, Toronjo discloses an article of footwear ([0121] of Toronjo, material can be used for socks) comprising: a base layer comprising an elastic material ([0091] of Toronjo, base layer #22 of two-way stretch material; FIG. 2F, [0097] of Toronjo, auxetic layer sandwiched between inner elastic base layer and outer elastic layer; outer layer may be the same 
Toronjo does not specifically disclose an inelastic reinforcement layer coupled to the base layer, the reinforcement layer configured to delimit the stretch amount of the base layer when the base layer is in the stretched configuration and the auxetic structure coupled to the reinforcement layer.  Toronjo, however, discloses limiting the degree of expansion of the elastic material along an axis ([0091] of Toronjo).  Thomas discloses a stretch bonded elastic laminate comprising facing layers #24, #28 combined with an elastic layer while the elastic layer is in a stretched condition (FIG. 1, [0046] of Thomas).  According to Thomas, the facing layers may not be elastic (i.e., inelastic) ([0043] of Thomas).  Also according to Thomas, the laminate can be used in garments such as socks ([0026] of Thomas).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the elastic laminate of Thomas as an elastic layer in the laminate of Toronjo since Thomas establishes that it was known to use such stretch limiting fabrics in garments such as socks.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention 
Regarding claim 2, Thomas discloses that the reinforcement layer is puckered when the base layer is in the resting configuration ([0047] of Thomas).
Regarding claim 3, Toronjo discloses that the auxetic structure includes a plurality of interconnected segments defining a repeating pattern of voids, wherein each void has a reentrant shape (FIG. 1A of Toronjo).
Regarding claim 4, Toronjo discloses that the auxetic structure is formed on a substrate material (FIG. 2F of Toronjo, auxetic material #20 formed on base layer #22) but does not specifically disclose the base layer and the substrate material arranged on opposite facing sides of the reinforcement layer.  Toronjo, however, discloses a laminate comprising an outer elastic layer #32 coupled to the auxetic layer opposite the base layer #22 (FIG. 2F of Toronjo).  Using the elastic laminate of Thomas as the outer elastic layer #32 would result in an article wherein base and substrate layers are arranged on opposite facing sides of reinforcement layer.
Regarding claim 7, Toronjo does not specifically disclose a lining layer coupled to the base layer such that the lining layer and the reinforcement layer are arranged on opposite facing sides of the base layer.  Toronjo, however, discloses a laminate comprising an outer elastic layer .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references of record do not teach or reasonably suggest an article of footwear as set forth in claim 5 wherein: the auxetic structure is formed of an adhesive, the reinforcement layer comprises a plurality of apertures, and the adhesive at least partially fills at least a portion of the plurality of apertures and simultaneously contacts the substrate material, the reinforcement layer, and the base layer.  The prior art references of record also do not teach or reasonably suggest an article of footwear as set forth in claim 6 wherein the auxetic structure is formed as a plurality of stitches that pass through the substrate material and the reinforcement layer such that the substrate material is coupled to the reinforcement layer and the reinforcement layer is coupled to the base layer via the stitches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746